Citation Nr: 0206442	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a back disability.  

2.  Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right malar bone (cheekbone).  

3.  Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right maxilla (upper jawbone).  

4.  Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right orbit (bony cavity 
containing the right eyeball).  

5.  Entitlement to special monthly pension (SMP) based upon 
the appellant's alleged need for the regular aid and 
attendance (A&A) of another individual.  

6.  Entitlement to SMP at the housebound rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from October 1948 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A hearing was held before a Hearing Officer at the RO 
at which the appellant, his wife and his representative 
appeared and explained their contentions.  A transcript of 
that hearing is of record.  

In November 2000, while this case was still before the RO, 
the Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  This law, 
which was subsequently codified at 38 U.S.C.A. §§ 5100-5107 
and 5126 (West Supp. 2001), redefines the obligations of VA 
with respect to the duty to assist claimants and includes an 
enhanced duty to notify claimants as to the information and 
evidence necessary to substantiate a claim.  Federal 
regulations implementing the VCAA were recently published in 
final form.  

The increased rating issues in this appeal have been 
developed and considered pursuant to the notification and 
development assistance provisions of the VCAA.  In this 
connection, it should be noted that the current evidentiary 
record includes the relevant medical records from the VA 
Medical Center (VAMC) in Durham, North Carolina pertaining to 
the appellant's mitral valve repair surgery at that facility 
in April 1995 and an August 1997 radiology report concerning 
the lumbosacral spine from Appalachian Regional Healthcare, 
Inc. (erroneously described by the appellant as an "MRI" 
report) which the appellant had particularly mentioned in his 
testimony at the June 1999 hearing and in his signed 
authorization and release forms.  

With regard to the SMP/A&A issue, although the RO did not 
explicitly mention the provisions of the VCAA with respect to 
this issue, VA's duties under that statute have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant was 
notified by means of a statement of the case and supplements 
thereto of the evidence needed to substantiate his A&A claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate these claims.  The 
appellant has not referenced any unobtained evidence that 
might aid any claim currently before the Board or that might 
be pertinent to the bases for the denial of any claim 
currently before the Board.  The appellant submitted the 
report of a complete medical examination with respect to his 
A&A claim; and the available VA and private medical records 
describe in sufficient detail the appellant's symptoms 
relevant to the A&A claim on appeal.  Thus, the Board can 
proceed with appellate review of the increased rating and A&A 
issues currently certified to it by the RO.  

The new and material evidence issue and the SMP/housebound 
issue listed on the cover page are the subject of the Remand 
portion of this decision.  

The Board has also noted and considered the appellant's 
complaints of pain over the right temporomandibular joint 
(TMJ) and of his lower right jaw bone becoming detached from 
the socket on occasions while he is eating.  He seems to 
believe that these TMJ complaints are relevant to the 
increased rating issues which are currently before the Board, 
but they are not.  The right TMJ problems described by the 
appellant and several witnesses involve a completely separate 
and distinct location (the right TMJ, which is the junction 
between the right temporal bone of the skull and the right 
mandible or lower jaw bone) than the service-connected facial 
fractures at issue in this appeal.  

If it is ultimately found that the appellant's TMJ complaints 
are due to the automobile accident in October 1954, or to any 
other incident in service, then this TMJ disability would 
warrant a disability rating separate and distinct from the 
ratings assigned for the three facial fractures (right 
cheekbone, right upper jaw, and right eye orbit) at issue in 
this appeal.  Accordingly, the question of whether the 
appellant's current TMJ complaints are related to service or 
to another cause (such as the atrophy of his lower jaw bone 
resulting from the post-service loss of teeth) is referred 
back to the RO for appropriate further action.  



FINDINGS OF FACT

1.  The service-connected fracture of the right malar bone is 
currently manifested by no significant displacement and a 
superficial, well-healed facial scar which is not more than 
slightly disfiguring.  

2.  The service-connected fracture of the right maxilla is 
currently manifested by no significant displacement.  

3.  The service-connected fracture of the right orbit is 
currently manifested by no significant displacement and a 
superficial, well-healed facial scar which is not more than 
slightly disfiguring.  

4.  The appellant is able to perform the basic functions of 
self care and is not so helpless as to be in need of the 
regular aid and attendance of another individual.  



CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for the 
residuals of fractures to the right malar bone, the right 
maxilla, and the right orbit have not been satisfied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Parts 3 and 4, 
including Codes 7800, 9916 (2001).  

2.  Entitlement to SMP based upon the need for A&A is not 
established.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.351(c)(3), 3.352(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased (compensable) Ratings for Three Facial Fractures

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). 

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2001).  

In the present case, the appellant was in an automobile 
accident in October 1954 in which he suffered several 
injuries.  In addition to the three facial fractures at issue 
in this appeal, he is also service-connected for headaches 
(rated 30 percent disabling); a disfiguring scar below the 
right cheek (rated 10 percent disabling); diplopia (double 
vision, rated 10 percent disabling); and partial paresis of 
the right middle rectus muscle with occasional exotropia of 
the right eye, the residuals of fractures of three ribs, and 
hematuria due to trauma to the right kidney (all rated 
noncompensably disabling) as a result of this automobile 
accident.  

In October 1954, the appellant was taken to the University of 
Virginia Hospital immediately following his automobile 
accident.  Multiple fractures of the right orbit and a 
fracture through the right maxilla without marked 
displacement are reported in the relevant medical records.  
The next day, he was transferred to a VA facility for further 
treatment.  X-ray films of the facial bones (including the 
mandible) disclosed a fracture of the right malar bone with 
slight displacement at its attachment.  There was no 
demonstrable depression of the maxilla at that time.  

On the first official VA examination of the appellant in 
April 1964, almost ten years after the automobile accident, 
x-ray studies of the facial bones disclosed no fracture lines 
or displacement.  Physical examination of the appellant at 
this time found no deformity over the right eye, the right 
orbital bones, or the right maxilla.  All of these bones were 
well-healed in position from the prior fractures.  There was 
a mildly disfiguring scar on the right cheek.  

By rating action dated in May 1964, service connection was 
established for several residuals of the October 1954 
automobile accident, including fractures of the right malar 
bone, right maxilla, and right orbit, with a noncompensable 
rating assigned for these disabilities.  The noncompensable 
rating for these facial fractures was affirmed by the Board 
in an appellate decision dated in September 1964.  

On a subsequent VA examination in September 1968, x-ray 
studies of the facial bones and mandible disclosed no 
definite evidence of injury; superficial scars on the right 
upper eyelid and cheek were also noted at this time.  Similar 
findings were reported on the next official examination of 
the appellant in October 1974, the report of which included a 
color photograph of the appellant's face showing several 
well-healed scars, only one of which (located on the right 
cheek below the right eye) was disfiguring to any degree.  In 
March 1975, a separate 10 percent rating for this disfiguring 
facial scar was assigned.  

No relevant findings were reported at the time of 
hospitalization at a VA facility in August-September 1979, 
after his motorcycle had been hit by a truck.  Following a 
comprehensive VA examination of the appellant in November 
1980, the Board again denied compensable ratings for the 
three facial fractures at issue in this appeal in an 
appellate decision dated in October 1981.  

Additional VA inpatient and outpatient treatment records 
dating from 1981 to 1999 and additional private medical 
treatment records and medical statements dating from 1988 to 
1999 are also of record and reflect no treatments for the 
service-connected facial fractures or any relevant findings.  
These medical records do reflect occasional complaints of 
blurred vision in the right eye since the 1954 accident, but 
these complaints are included in the 10 percent rating 
currently assigned for diplopia and do not represent 
manifestations of the service-connected facial fractures at 
issue in this appeal.  

A November 1997 lay statement signed by two witnesses 
describes an incident on November 9, 1997, in which the 
appellant suddenly cried out in pain while eating lunch and 
said that his jaw had flown out of the socket on the right 
side.  As previously discussed, this incident does not 
represent a manifestation of any of the three facial 
fractures at issue in this appeal, but an entirely separate 
and distinct TMJ disability.  

At the June 1999 hearing held at the RO, the appellant and 
his wife testified in support of the present claims, but 
their testimony related only to the appellant's TMJ syndrome, 
not to the service-connected facial fractures.  

The appellant was provided an official VA dental and oral 
examination in June 2000.  He complained that "the side of 
my head hurts," and the medical examiner reported that he 
objectively demonstrated tenderness over the right TMJ.  X-
ray films disclosed edentulous upper and lower jaws which 
were atrophied as a result of the long-term wearing of 
dentures.  The loss of the appellant's teeth apparently 
occurred after service.  There were no foreign bodies noted 
in any of the maxillary sinuses or in the orbital areas.  On 
physical examination, no significant findings pertaining to 
the three facial fractures at issue in this appeal were 
reported; all reported findings pertained to the appellant's 
TMJ syndrome.  The opening from the incisor edge of the upper 
denture to the lower ridge was measured as 55 millimeters, 
which was described as adequate.  The examiner described the 
three service-connected facial fractures of the right malar 
bone, the right maxilla, and the right orbit as well-healed, 
by x-ray examination.  

The service-connected residuals of a fracture of the right 
maxilla are rated under Diagnostic Code 9916 of the Rating 
Schedule, which provides for a noncompensable evaluation for 
malunion or nonunion of the maxilla with evidence of slight 
displacement; a compensable rating of 10 percent requires 
medical evidence of moderate displacement, and severe 
displacement warrants a 30 percent rating.  38 C.F.R. 
§ 4.150, Code 9916.  

The other two facial fractures at issue in this appeal (the 
fractures of the right malar bone and right orbit) do not 
fall under a specific Diagnostic Code of the Rating Schedule.  
The Rating Schedule provides that, when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  Thus, the remaining two facial fracture can be rated 
by analogy under Diagnostic Code 9916, or as scars of the 
head under Diagnostic Code 7800, which prescribes a 
noncompensable rating for slightly disfiguring facial scars.  
A compensable rating of 10 percent under Code 7800 requires 
competent evidence of moderate disfigurement.  38 C.F.R. 
§ 4.118, Code 7800 (2001).  

The contemporary medical records dating from 1954 describe no 
more than a slight displacement of any of the facial bones 
involved in this appeal, and the current medical evidence 
reflects well-healed facial fractures with no evidence of 
displacement at all.  Likewise, with the exception of the 
separately-rated moderately disfiguring facial scar (which is 
not at issue in this appeal), the service-connected facial 
fractures are associated with well-healed, superficial facial 
scars which are not disfiguring to a compensable degree, as 
demonstrated by the 1974 color photograph.  

There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disabilities at 
issue, and they do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedule of standards.  For example, none of the 
facial fractures at issue in this appeal have required recent 
medical care of any kind, much less hospitalization.  Thus, 
the requirements of 38 C.F.R. § 3.321 relating to referrals 
for extraschedular evaluations are not applicable here.  
Although the Board may not assign an extraschedular rating in 
the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), nothing precludes the Board from reaching a 
conclusion, confirming the RO's own determination, that the 
criteria for submission under 38 C.F.R. § 3.321(b)(1) are not 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board 
has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 , whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a 
compensable disability evaluation for any of the three facial 
fractures at issue in this appeal.  


SMP-A&A

The appellant is rated permanently and totally disabled for 
pension purposes (i.e., considering all of his disabilities, 
service-connected and nonservice-connected), and he is thus 
eligible to receive pension benefits (provided the income 
limits are met).  He is currently in receipt of compensation 
benefits for various service-connected disabilities rated 
40 percent disabling, in combination, because this represents 
the greater benefit; however, a pension claimant is eligible 
for a higher rate of pension if he is determined to be in 
need of the regular aid and attendance (A&A) of another 
person.  38 U.S.C.A. § 1521 (West 1991).  

The following will be accorded consideration in determining 
the need for A&A: inability of a claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need A&A, not that there be 
a constant need.  Determinations that a veteran is so 
helpless as to be in need of A&A will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.352(a).  

In this case, the appellant has submitted a July 1997 A&A 
examination report signed by a nurse practitioner in support 
of his current claim for SMP.  The nurse practitioner 
indicated that the appellant carries recent diagnoses of 
atrial fibrillation with a rapid ventricular response, 
degenerative joint disease (arthritis), GERD, and mitral 
valve prolapse.  The appellant's current complaints included 
hip pain, chronic low back pain, shoulder pain, shortness of 
breath, and weakness on exertion.  The nurse practitioner 
reported that the appellant was 68 years old, well-nourished 
but thin, and used a cane to assist in locomotion.  He also 
wore a back brace.  He reportedly spent 11 hours at night in 
bed and most of the daytime sitting on a couch or chair.  

The appellant was reportedly able to shower, eat, shave, and 
button his clothes independently, although his wife helped 
him put on his shirt.  He experienced shortness of breath 
with minimal exertion and usually walked only around the 
house, although he walked into the hospital on the day of 
this examination.  His wife reportedly assisted the appellant 
as needed with his daily living activities, including keeping 
medical appointments.  The appellant reportedly could only 
walk less than one-half of a block before resting and "less 
in [the] heat."  The examining nurse practitioner in July 
1998 certified that the appellant required the daily personal 
health care of a skilled provider, but then stated that his 
wife (who is not a health care professional) provides these 
services at present.  

Recent private and VA medical records reflect ongoing reflect 
treatments for cardiovascular, respiratory, and 
gastroesophageal disabilities, as well as arthritis of 
multiple joints.  In April 1995, the appellant underwent a 
successful surgical repair of the mitral valve at a VA 
facility.  Private radiographic studies dating from August 
1997 disclose rotoscoliosis with multi-level degenerative 
changes of the lumbosacral spine.  Private medical records 
also reflect ongoing treatments for chronic obstructive 
pulmonary disease (COPD), coal miner's pneumoconiosis, and 
pulmonary fibrosis.  

The appellant was hospitalized at a VA facility in July 1998 
for complaints of chest pains, which quickly resolved once 
anticoagulation prophylaxis and digoxin therapy were started.  
In an August 1998 written statement by a registered nurse 
(RN), it was reported that the appellant was confined to his 
home following his July 1998 hospital stay and had required 
the RN's services at home in order to draw blood for 
monitoring required by his physician.  He continued to 
complain of headaches, dizziness, shortness of breath, and 
chest pains with moderate exertion.  The appellant later 
underwent a successful cardioversion procedure on an 
outpatient basis.  

At the hearing held at the RO in June 1999, the appellant 
testified that the RN continued to visit him at home for 
about one month after his July 1998 hospitalization to 
monitor his blood thinner levels.  He said that he sometimes 
required his wife's assistance to put on his clothes, 
especially T-shirt and socks.  During a typical day, he 
watched TV and walked around his yard, and he often went to 
church on Saturday or Sunday.  He could eat by himself and go 
to the bathroom by himself, and he was able to drive a car 
for short distances.  

It appears from the current evidentiary record that the 
appellant has limited endurance and mobility due to his 
cardiovascular, respiratory and other disabilities.  
Nevertheless, he is able to dress and feed himself and to 
attend to the wants of nature with only minimal, if any, 
assistance.  The evidence establishes only that he requires 
some assistance with putting on T-shirts and socks.  Neither 
activity is essential to his daily living.  On the other 
hand, he is able to drive a car for short distances, and he 
is able to go to church and keep medical appointments when 
necessary.  Although he was visited at home by an RN for 
blood thinner monitoring for a very short period of time, 
this appears to have been as much for the sake of convenience 
(the visiting RN is identified in the treating physician's 
records as the appellant's daughter-in-law) as medical 
necessity; i.e., the necessary blood monitoring work could 
have been accomplished on an outpatient basis rather than at 
home.  

In short, the objective, clinical evidence of record does not 
demonstrate the appellant's dependence upon others to the 
degree contemplated by the law and regulations governing A&A 
determinations.  Accordingly, this appeal will be denied.  



ORDER

Entitlement to a compensable rating for the residuals of 
fractures of the right malar bone, the right maxilla, and the 
right orbit is not established.  Entitlement to SMP based 
upon the need for the A&A of another individual is not 
established.  To this extent, the appeal is denied.  


REMAND

The threshold requirement for SMP at the housebound rate is 
"a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities (not including 
ratings based upon unemployability...)"  38 C.F.R. § 3.351(d).  
Then, in order to qualify for SMP at the housebound rate, the 
evidence must also demonstrate either: (1) "additional 
disability or disabilities independently ratable at 
60 percent or more;" or (2) "permanently housebound" 
status.  38 C.F.R. § 3.351(d)(1)&(2).  

In this case, the RO has failed to reevaluate all of the 
appellant's disabilities under the Rating Schedule in order 
to determine the impairment percentage of each disability.  
Cf. Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
Because the appellant suffers from several disabilities 
(cardiovascular disease, several respiratory disabilities, 
gastroesophageal reflux disease (GERD), etc.) which could 
possibly be rated 100 percent disabling, and he also has 
arthritis of multiple joints which is already independently 
rated 70 percent disabling, it is quite possible that he 
could satisfy the legal requirements for SMP at the 
housebound rate following a current evaluation of all of his 
disabilities.  The RO has merely stated that the evidence 
does not establish entitlement to this benefit (see the 
statement of the case issued in September 1998 and 
supplements thereto), without a current evaluation of all of 
the appellant's disabilities.  For example, the evidence of 
record does not reflect any evaluation for the appellant's 
GERD.  

Because these serious due process deficiencies can only be 
remedied by initial adjudicatory actions taken at the local 
level, the Board cannot accomplish the needed additional 
development in Washington, D C., under the new regulations 
found at 67 Fed. Reg. 3099-3106 (to be codified at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).

In addition, the evidence establishes and the appellant 
recognizes that entitlement to service connection for a back 
disability has been previously denied by an unappealed rating 
action dated in September 1968.  Once there has been an 
administratively final denial of a claim, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2001) as:

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge v. West, 155 F.3d 
at 1363.  

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The appellant's present request to reopen the claim 
for service connection for a back disability was received in 
October 1997, so this new amendment does not apply to this 
appeal.  

Unfortunately, although the September 1998 statement of the 
case cited to the correct regulatory definition of new and 
material evidence, in denying this attempt to reopen the back 
disability claim, the RO applied the definition of new and 
material evidence originally set forth by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), which was 
explicitly overturned by the Federal Circuit Court in the 
Hodge decision, 111 F.3d 1356.  In denying the appellant's 
attempt to reopen this claim, the RO also reviewed only the 
new evidence received since the October 1997 attempt to 
reopen the claim, rather than all new evidence received since 
the September 1968 rating action.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  These deficiencies will need to be 
addressed by the RO on remand of this appeal before further 
appellate review by the Board would be appropriate.  

Thus, a remand is required for the RO to accomplish the 
following further actions:  

1.  The RO should review all of the new 
evidence received since 1968 in order to 
determine if new and material evidence 
has been submitted to reopen the old 
claim seeking service connection for a 
back disability under the legal criteria 
set forth by the Federal Circuit Court in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

2.  The RO should schedule the appellant 
for a medical examination in order to 
determine the current level of disability 
associated with all of his disabilities.  

3.  Next, a formal rating action must be 
taken to assign actual ratings for each 
and every disability shown to exist 
currently.  

4.  Finally, the RO should readjudicate 
the claim seeking SMP at the housebound 
rate.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



